Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being Di Pietro et al. (U.S. 2016/0028750 A1).
Re claim 1, Di Pietro et al. disclose in Figures 1-13 a traffic characteristic information extracting device (e.g. abstract and Figure 2) comprising: a memory; and processing circuitry coupled to the memory and configured to: acquire traffic information satisfying a predetermined condition from network traffic data (e.g. Figures 3 with traffic data comings to the node/device 1 and paragraph [0047] within incoming traffic); extract characteristic information from the acquired traffic information (e.g. Figure 113 and paragraphs [0019, 0040 and 0047-0048] wherein specific traffic is observed); classify the traffic information based on the extracted characteristic information (e.g. paragraphs [0040-0042] wherein classification model is applied to the collected/detected data); analyze a classification result obtained at the classifying and generate signatures (e.g. paragraphs [0052 and 0063]); and output a signature satisfying a predetermined condition among the generated signatures (e.g. abstract, Figures 5-8 and paragraphs [0067-0068 and 0096] corresponding signature is formulated based on the data detection). 
Re claim 2, Di Pietro et al. disclose in Figures 1-13 the processing circuitry is further configured to extract the characteristic information based on at least one of information included in a header portion, information included in transmitted data, and information included in received data of the network traffic data (e.g. paragraph [0083] wherein the analysis can be done deeply including the header information). 
Re claim 3, Di Pietro et al. disclose in Figures 1-13 the processing circuitry is further configured to classify the traffic information using machine learning (e.g. paragraphs [0040-0042] wherein machine learning is used to extract/detect&/analyze traffic data).
Re claim 4, Di Pietro et al. disclose in Figures 1-13 in analyzing the classification result, the processing circuitry is further configured to generate the signatures through a frequently appearing pattern analysis or a frequently appearing character string analysis (e.g. paragraphs [0040 and 0043] wherein pattern/frequently data is recognized during the analysis). 
Re claim 5, Di Pietro et al. disclose in Figures 1-13 frequently appearing pattern analysis is an analysis of information included in a header portion of the network traffic data (e.g. paragraph [0083] wherein the analysis can be done deeply including the header information).
Re claim 6, Di Pietro et al. disclose in Figures 1-13 the frequently appearing pattern analysis is an analysis of information included in transmitted data and information included in received data of the network traffic data (e.g. paragraphs [0040 and 0043] wherein pattern/frequently data is recognized during the analysis).
Re claim 7, it is a method claim having similar limitations cited in claim 1.  Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 8, it is a medium claim having similar limitations cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,602,530
U.S. Patent No. 11,347,707
U.S. Patent No. 11,184,378
U.S. Patent No. 11,063,814
U.S. Patent No. 10,984,452
U.S. Patent No. 10,826,934
U.S. Patent Application Publication No. 2019/0188065
U.S. Patent Application Publication No. 2018/0198800
U.S. Patent Application Publication No. 2018/0197089
U.S. Patent Application Publication No. 2017/0163666
U.S. Patent Application Publication No. 2016/0127404
U.S. Patent Application Publication No. 2016/0087925
U.S. Patent Application Publication No. 2016/0028750
U.S. Patent Application Publication No. 2015/0007312
U.S. Patent Application Publication No. 2009/0235555

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451